           Case 1:20-cv-00706-DAD-EPG Document 36 Filed 04/13/21 Page 1 of 2


 1 JEAN E. WILLIAMS
   Deputy Assistant Attorney General
 2 DAVID W. GEHLERT
   Trial Attorney
 3
   U.S. Department of Justice
 4 Environment
          th
                 & Natural Resources Division
   999 18 Street
 5 South Terrace, Suite 370.
   Denver, CO 80202
 6 Telephone: (303) 844-1386
   Facsimile: (303) 844-1350
 7
   David.gehlert@usdoj.gov
 8
   Attorneys for the United States of America
 9

10
                               IN THE UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13
     CENTER FOR BIOLOGICAL DIVERSITY;                    NO. 1:20-cv-00706-DAD-EPG
14   RESTORE THE DELTA; and PLANNING
     AND CONSERVATION LEAGUE,                            ORDER EXTENDING TIME TO
15                                                       RESPOND TO AMENDED
                                   Plaintiffs,           COMPLAINT AND STAYING THIS
16                                                       CASE.
     v.
17
     UNITED STATES BUREAU OF
18   RECLAMATION, et al.,

19                                 Defendants.

20

21          The matter is before the court on the Federal Defendants’ unopposed request to extend time
22 for responding to the Amended Complaint and to stay this case. This court has inherent power to

23
     control its own docket. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Good cause having been
24
     shown for the request, it is hereby ORDERED that:
25
            1.      The Federal Defendants shall respond to the amended Complaint no later than June
26

27 11, 2021.

28          2.      This case is STAYED until May 12, 2021.

29
     1:20-cv-00706-DAD-EPG Order – Page 1
30
           Case 1:20-cv-00706-DAD-EPG Document 36 Filed 04/13/21 Page 2 of 2


 1          3.      During the stay, Plaintiffs may continue to serve and join defendants as required by

 2 this Court’s Order of February 16, 2021.

 3

 4 IT IS SO ORDERED.

 5      Dated:     April 12, 2021
                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
     1:20-cv-00706-DAD-EPG Order – Page 2
30
